DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection and objection of claims have been withdrawn in view of Applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1 – 12 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…the deformed image sequence includes a first deformed image sequence which is the
sequence of the deformed images in a first time interval and a second deformed image sequence
which is the sequence of the deformed images in a second time interval,
each of the deformed images included in the first deformed image sequence is an image which is obtained by moving pixels of each of the deformed images of immediately previous times of respective times in the first time interval in a first direction,
each of the deformed images included in the second deformed image sequence is an image which is obtained by moving pixels of each of the deformed images of immediately previous times of respective times in the second time interval in a second direction, and the first direction and the second direction differ from one another.”. 

The closest prior art discovered is the combination of Intwala et al. (Publication: US 2013/0120407 A1) in view of Avidan et al. (Patent: US 8,160,398 B1), Chamaret et al. (Publication: 2012/0063685 A1), Yamakami (Publication: US 2010/0118035 A1), and Di Carlo et al (Publication: 2018/0266452 A1). 

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 11, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 1, 2, 8, 9, and 12 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 3 – 10 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616